IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


FRED MINOR,                               :   No. 29 EAP 2019
                                          :
                   Appellant              :   Appeal from the Order of
                                          :   Commonwealth Court dated August
                                          :   13, 2019 exited on August 14, 2019
             v.                           :   at No. 795 MD 2018.
                                          :
                                          :
DEPARTMENT OF CORRECTIONS,                :
                                          :
                   Appellee               :


                                   ORDER


PER CURIAM                                              DECIDED: April 22, 2020
    AND NOW, this 22nd day of April, 2020, the order of the Commonwealth Court is

AFFIRMED.